DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed February 7, 2022, are responsive to the office action mailed October 6, 2021.  Claims 1-13 were previously pending with claims 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election of claims 1-11 was made without traverse in the reply filed on August 14, 2021.  Claims 1-13 have been cancelled and claims 14-17 are new.  Claims 14-17 are therefore currently pending and considered in this office action.  Please see the “Claim Objections” section of this office action immediately following this “Response to Amendment” section.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-11 have been cancelled rendering moot this rejection of those claims.  The new claims have addressed some but not all of the issues leading to the rejection.  Please see the revised rationale below.
Response to Arguments
Pertaining to rejection under 35 USC 112 in the previous office action
Applicant's arguments filed February 7, 2022, have been fully considered but they are not persuasive.  Claims 1-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-11 have been cancelled rendering moot this rejection of those claims however applicant’s comments are understood as applying to the new claims.
The rejection previously stated, and again states, inter alia,
“The claims in general appear to use various punctuation (i.e., commas, semi-colons, and periods) in a somewhat arbitrary manner, and dependent claims are drafted in such a manner that it is difficult to distinguish clearly where each limitation ends and the next begins, if each dependent claim is intended to encompass a lengthy recitation of what should be properly interpreted as a singularly more complex (and unintelligible) limitation, or if somehow many semi-colons, line-breaks, and indentations, have been omitted.”

Applicant says, “In response to the Examiners Sec. 112 comments Applicant removed some commas and punctuation.”  Remarks p.5.  This is insufficient to resolve all of the issues presented as further explained below.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-11 were rejected under 35 U.S.C. 103 as being unpatentable over Villamar (Paper No. 20210830; US Pub. No. 2012/0294698 A) in view of Kipp (Paper No. 20210830; US Patent No. 5,720,363), and further in view of Waugh et al. (Paper No. 20210830; Pub. No. US 2010/0268380 A1).
Applicant states
“Claims 1-11 have been canceled so all rejections and objections have been overcome with this amendment and response. New claim 12 is based on old Claim 1 and old Claim 2 New Claim 13 and Claim 14 are based on old claim 3 and claim 4. New Claim 15 is based on old Claims 5-11.”  Remarks p.5.

Technically applicant’s cancellation of claims 1-11 renders this rejection moot with regard to those claims, but has not overcome the rejection of the claimed subject matter.  Applicant acknowledges that the new claims consist of essentially the same subject matter as the old claims and therefore this rejection must be “maintained” in the sense that it continues to be applied to the new claims based on the same subject matter.
In future responses applicant should submit an argument under the heading “Remarks” pointing out disagreements, if any, with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-15 have been renumbered 14-17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in general appear to use various punctuation (i.e., commas, semi-colons, and periods) in a somewhat arbitrary manner, and dependent claims are drafted in such a manner that it is difficult to distinguish clearly where each limitation ends and the next begins, if each dependent claim is intended to encompass a lengthy recitation of what should be properly interpreted as a singularly more complex (and unintelligible) limitation, or if somehow many semi-colons, line-breaks, and indentations, have been omitted.  Both independent and dependent claims are narrative in form and replete with unclear and indefinite language. The structure that makes up the claim limitations must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative method. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited.  For example, claims 14 and 17 recite inter alia,
“placing an order paced by the consumer over the internet to a processing device the consumer sees on a display of a layout design of a reusable vacuum container to be used within a delivery vehicle; dispensing at least one item in the order by a placer robot into the reusable vacuum container the container placed in the delivery vehicle, counting, recording and passing a desired number of count objects provided over a guideway track to stop the delivery vehicle at a location that corresponds to the order provided by the consumer;” claim 14, and 

“an order paced by the consumer over the internet to a processing device the consumer sees on a display of a layout design of a reusable vacuum container to be used within a delivery vehicle; dispense at least one item in the order by a placer robot into the reusable vacuum container the container placed in the delivery vehicle; and count, record and pass a desired number of count objects provided over a guideway track to stop the delivery vehicle at a location that corresponds to the order provided by the consumer;” claim 17.

Assuming that “paced” is supposed to be “placed,” it is nonetheless unclear what “order” means in the context of this claim.  Does the “order” provided (or placed, or “paced”) by the customer refer to the “order” of an item over the internet, as in the customer ordering an item to receive, or does “order” refer to the “order” of count objects?  Are the count objects also items?  The customer sees “a processing device … on a display of a layout design of a reusable vacuum container?”  This does not appear to make sense.
This is being interpreted as the user placing an order by way of an interface on the user device and the user device transmitting the order by internet.  The order is received by a processing device, and the interface on the user device displaying to the user a layout of reusable vacuum containers that will be used in a delivery vehicle.  An item from the order is placed into a reusable vacuum container and the reusable vacuum container is placed in the delivery vehicle (in a location chosen by the user via the layout displayed on the user interface?).  This is as best understood but examiner notes that this interpretation requires the insertion of a significant amount of additional limiting language.  The claims have been interpreted herein as best understood and as indicated in the prior art rejection below.  Applicant should note that this is only one example.  Applicant should review all of the claims and limitations to ensure clarity and compliance with the above statutory language.
Claim 14 recites the limitation "the system" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (Paper No. 20210830; US Pub. No. 2012/0294698 A) in view of Kipp (Paper No. 20210830; US Patent No. 5,720,363), and further in view of Waugh et al. (Paper No. 20210830; Pub. No. US 2010/0268380 A1).
Villamar discloses a method for enhancing an automated delivery system by implementing a laser scanning mechanism and discloses a) a delivery vehicle, b) a laser emitter and scanner, c) delivering items to and from specified locations, and d) a placer robot, but does not explicitly disclose signaling the laser emitting device to produce laser, and consumer product ordering features. Kipp also teaches a) a delivery vehicle, b) a variety of sensors to emit and scan vehicles, c) delivering items to and from specified locations, and d) a placer robot, and further teaches signaling a sensor to scan and identify a delivery vehicle, and consumer product ordering features.  Villamar in view of Kipp teaches the above as noted, and as further detailed below, but does not disclose reusable vacuum containers to be used within a delivery vehicle.  Waugh also teaches a) a delivery vehicle, b) a laser emitter and scanner, c) delivering items to and from specified locations, and d) a placer robot, and further discloses reusable vacuum containers to be used within a delivery vehicle.  Villamar in view of Kipp and further in view of Waugh therefore discloses, pertaining to:
Claim 14. A method for a consumer to order and receive an item over the internet comprising:	●	placing an order paced by the consumer over the internet to a processing device the consumer sees on a display of a layout design of a reusable vacuum container to be used within a delivery vehicle (claims 14, 17; see at least Kipp abstract, "enables an authorized customer to order an article from a central processing center," c1:20-25 "information required for ordering, ... is made available to the authorized customer through the interactive computer-controlled network," c5:57-67 "The article(s) ordered by the authorized customer 1 are distributed from the central processing center 2 to the destination specified by the authorized customer"); in view of Waugh ¶0121 “storage module 250 also communicates to an external vacuum pump 258 (or may contain a pump), capable of providing a reduction in barometric pressure within the refrigerated storage cell”);	●	dispensing at least one item in the order by a placer robot into the reusable vacuum container the container placed in the delivery vehicle (claims 14, 17; see at least Villamar ¶0040 "the placer robot 110 is configured to work in conjunction with the delivery vehicle 105 to load the delivery vehicles with an item 120 .... the placer robot 110 is configured to pickup the item 120 and place the item into the void."  Please note: void can be considered equivalent to a vacuum, but also see Waugh as noted above.);	●	counting, recording and passing a desired number of count objects provided over a guideway track to stop the delivery vehicle at a location that corresponds to the order provided by the consumer (claims 14, 17; see at least Villamar ¶0039 "embodiments may include a guiding groove, a guiding pin, a flat track, a groove break, a groove ledge, a guiding pin track, a track break, a duel use wheel, a turn counting system," (i.e., a number of objects provided over a guideway track to stop the vehicle at the required location, and a turn counting system to count turns, also to indicate the required location to stop the vehicle), ¶0050 "The present embodiment ... includes a turn counting system. In another embodiment, sensors are placed along the flat track. In some alternative embodiments, the turn counting system allows the delivery vehicle to know when to turn by counting and remembering the number of turns that it passes before taking the desired turn. In other alternative embodiments a computer is configured to count the turns as the delivery vehicle passes each turn. In some alternative embodiments, sensors may be placed near the turns .... In some embodiments, the turn counting system includes a button located on the delivery vehicle. A mechanism near or at a turn may be configured to contact the button. A turn may be counted when the button is contacted .... A turn may be counted when the indicator is detected by the laser.");
	●	wherein the system uses a laser scanning mechanism to dispense the at least one item in the delivery vehicle by stopping the delivery vehicle, that is in motion over the guideway, at the at least one placer robot by identifying a laser emitting device located near the at least one placer robot, detecting the delivery vehicle that has stopped at the at least one placer robot by using at least one motion detector (claims 14, 17; see at least Villamar ¶¶0040-0041 "placer robot may include a measuring device. Suitable measuring devices include, but are not limited to, a laser, ... configured to take measurements regarding the positioning and distance of the item." Please note that the paragraph describes the robot placing the item in the vehicle such that it is understood that the vehicle stops "near" the robot, and also note description of motion detectors in ¶0041);	●	signaling the laser emitting device to produce laser for scanning the delivery vehicle (claims 14, 17; see at least Kipp fig. 1, c4:1-10, 40-46 "signaling means, whereby the arrival of the vehicle at the delivery location is indicated;" c5:20-27, c6:12-15 "central processing center 2 which is in constant communication with sensor modules 11 located throughout 15 the underground tunnel network," c9:9-25 "Sensory modules 11 placed at numerous locations ... can also interact with guidance sensors 16 placed on the vehicle 15." Please note: as indicated above, Villamar teaches most of this limitation including the laser emitting device and thus implicitly or inherently also discloses the signaling without which the remainder would not occur. Kipp discloses sensors for detecting the delivery vehicle and signaling those sensors, but does not disclose a laser emitting device.);	●	identifying the delivery vehicle based on the laser scanning performed (claims 14, 17; see at least Kipp c1:30-35 "allows the automatic, controlled movement of the vehicles between the processing center and their predetermined destination," indicates specific vehicles and predetermined destinations which inherently requires the vehicles to be identified; c4:1-10, 40-46); and	●	 instructing the placer robot to release the at least one item that has been ordered by the at least one consumer over the network (claims 14, 17; see at least Villamar ¶0040 describes picking and placing (i.e. releasing) an item, ¶0052 describes transfer of the item between first and second place, which also requires releasing the item into the delivery vehicle and out of on each end of the delivery.).

Claim 15. The method as claimed in claim 14, wherein the system has a laser scanned counting mechanism to stop the delivery vehicle at the required location for collecting the at least one item by identifying the count object by the delivery vehicle placed in the guideway for recording a count on the number of objects that has been passed by the delivery vehicle (claims 15, 17; see at least Villamar ¶¶0039, 0050); and	●	 instructing the delivery vehicle to stop immediately after the delivery vehicle has crossed the number of count objects programmed by the laser scanned counting mechanism (claims 15, 17; see at least Villamar ¶¶0039, 0040, 0050. Please note: although these claims are not capable of certain claim construction this is interpreted similarly to that described above wherein the loading and unloading of the vehicle at certain points after counting objects, for example turns, by sensors inherently requires the vehicle to stop at those points.).

Claim 16. The method as claimed in claim 14, wherein the system is configured to instruct the at least one consumer to design an item holder within the delivery unit of the delivery vehicle by considering the at least one container's size, shape, layout to be placed in at least one drawer to collect the at least one item that is dispensed from the placer robot (claims 16, 17; see at least Villamar ¶0052. Please note: this is not described in the disclosure but in any case it also appears to be nonfunctional instructional descriptive information, merely providing instructions to a human user to perform an act tangential to the claimed method with no functional role in the method. The prior art discloses the potentially functional aspects of this feature or their equivalent. Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011 ); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.),
●	the delivery unit can be structured in the form of the at least one drawer or a box cart to collect the at least one item that is dispensed from the placer robot the at least one drawer of the delivery vehicle can be positioned to slide out of the delivery vehicle from side-ways or from a rear-side of the delivery vehicle (claim 16; see at least Villamar ¶0052 in view of Waugh figs. 19, ¶¶0049, 0121 “It has an insulated perimeter and an insulated, sliding door 252 which can be opened in a low clearance environment by means of a sliding mechanism or track”. Please note: Language claiming elements in the alternative is anticipated by the presence of any single alternative. Beyond that it does not result in any further limitation because it merely represents contingencies that are not required. Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 17. A system for a consumer to order and receive an item over the internet comprising:	●	an order paced by the consumer over the internet to a processing device the consumer sees on a display of a layout design of reusable vacuum containers to be used within a delivery vehicle (claims 14, 17; see at least Kipp abstract, "enables an authorized customer to order an article from a central processing center," c1:20-25 "information required for ordering, ... is made available to the authorized customer through the interactive computer-controlled network," c5:57-67 "The article(s) ordered by the authorized customer 1 are distributed from the central processing center 2 to the destination specified by the authorized customer"); in view of Waugh ¶0121 “storage module 250 also communicates to an external vacuum pump 258 (or may contain a pump), capable of providing a reduction in barometric pressure within the refrigerated storage cell”);	●	dispense at least one item in the order by a placer robot into the reusable vacuum container the container placed in the delivery vehicle (claims 14, 17; see at least Villamar ¶0040 "the placer robot 110 is configured to work in conjunction with the delivery vehicle 105 to load the delivery vehicles with an item 120 .... the placer robot 110 is configured to pickup the item 120 and place the item into the void."  Please note: void can be considered equivalent to a vacuum, but also see Waugh as noted above.); and	●	 count, record and pass a desired number of count objects provided over a guideway track to stop the delivery vehicle at a location that corresponds to the order provided by the consumer (claims 14, 17; see at least Villamar ¶0039 "embodiments may include a guiding groove, a guiding pin, a flat track, a groove break, a groove ledge, a guiding pin track, a track break, a duel use wheel, a turn counting system," (i.e., a number of objects provided over a guideway track to stop the vehicle at the required location, and a turn counting system to count turns, also to indicate the required location to stop the vehicle), ¶0050 "The present embodiment ... includes a turn counting system. In another embodiment, sensors are placed along the flat track. In some alternative embodiments, the turn counting system allows the delivery vehicle to know when to turn by counting and remembering the number of turns that it passes before taking the desired turn. In other alternative embodiments a computer is configured to count the turns as the delivery vehicle passes each turn. In some alternative embodiments, sensors may be placed near the turns .... In some embodiments, the turn counting system includes a button located on the delivery vehicle. A mechanism near or at a turn may be configured to contact the button. A turn may be counted when the button is contacted .... A turn may be counted when the indicator is detected by the laser.");
	●	wherein the system uses a laser scanning mechanism to dispense the at least one item in the delivery vehicle by stopping the delivery vehicle, that is in motion over the guideway, at the at least one placer robot by identifying a laser emitting device located near the at least one placer robot, detecting the delivery vehicle that has stopped at the at least one placer robot by using at least one motion detector (claims 14, 17; see at least Villamar ¶¶0040-0041 "placer robot may include a measuring device. Suitable measuring devices include, but are not limited to, a laser, ... configured to take measurements regarding the positioning and distance of the item." Please note that the paragraph describes the robot placing the item in the vehicle such that it is understood that the vehicle stops "near" the robot, and also note description of motion detectors in ¶0041);	●	signaling the laser emitting device to produce laser for scanning the delivery vehicle (claims 14, 17; see at least Kipp fig. 1, c4:1-10, 40-46 "signaling means, whereby the arrival of the vehicle at the delivery location is indicated;" c5:20-27, c6:12-15 "central processing center 2 which is in constant communication with sensor modules 11 located throughout 15 the underground tunnel network," c9:9-25 "Sensory modules 11 placed at numerous locations ... can also interact with guidance sensors 16 placed on the vehicle 15." Please note: as indicated above, Villamar teaches most of this limitation including the laser emitting device and thus implicitly or inherently also discloses the signaling without which the remainder would not occur. Kipp discloses sensors for detecting the delivery vehicle and signaling those sensors, but does not disclose a laser emitting device.);	●	identifying the delivery vehicle based on the laser scanning performed (claims 14, 17; see at least Kipp c1:30-35 "allows the automatic, controlled movement of the vehicles between the processing center and their predetermined destination," indicates specific vehicles and predetermined destinations which inherently requires the vehicles to be identified; c4:1-10, 40-46); and	●	 instructing the placer robot to release the at least one item that has been ordered by the at least one consumer over the network (claims 14, 17; see at least Villamar ¶0040 describes picking and placing (i.e. releasing) an item, ¶0052 describes transfer of the item between first and second place, which also requires releasing the item into the delivery vehicle and out of on each end of the delivery.);
	●	wherein the system has a laser scanned counting mechanism to stop the delivery vehicle at the required location for collecting the at least one item by identifying the count object by the delivery vehicle placed in the guideway for recording a count on the number of objects that has been passed by the delivery vehicle (claims 15, 17; see at least Villamar ¶¶0039, 0050); and	●	 instructing the delivery vehicle to stop immediately after the delivery vehicle has crossed the number of count objects programmed by the laser scanned counting mechanism (claims 15, 17; see at least Villamar ¶¶0039, 0040, 0050. Please note: although these claims are not capable of certain claim construction this is interpreted similarly to that described above wherein the loading and unloading of the vehicle at certain points after counting objects, for example turns, by sensors inherently requires the vehicle to stop at those points.);
	●	wherein the system is configured to instruct the at least one consumer to design an item holder within the delivery unit of the delivery vehicle by considering the at least one container's size, shape, layout to be placed in at least one drawer to collect the at least one item that is dispensed from the placer robot, the delivery unit can be structured in the form of the at least one drawer or a box cart to collect the at least one item that is dispensed from the placer robot (claims 16, 17; see at least Villamar ¶0052. Please note: this is not described in the disclosure but in any case it also appears to be nonfunctional instructional descriptive information, merely providing instructions to a human user to perform an act tangential to the claimed method with no functional role in the method. The prior art discloses the potentially functional aspects of this feature or their equivalent. Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011 ); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.),
●	the item holder a plurality of the at least one container through an accordion connector, the placer robot has a nozzle to dispense through a shutter on the container (claim 17; see at least Waugh ¶0098 “an array of bulk storage containers, of which one 402 is shown in these figures, …. has a pill guiding exit chute 404 and a … nozzle 406. Mounted within the exit nozzle is an annular cylindrical limiter 408. The limiter 408 can be moved up and down within the nozzle”);
●	wherein the at least one drawer of the delivery vehicle can be positioned to slide out of the delivery vehicle from side-ways or from a rear-side of the delivery vehicle (claim 17; see at least Villamar ¶0052 in view of Waugh figs. 19, ¶¶0049, 0121 “It has an insulated perimeter and an insulated, sliding door 252 which can be opened in a low clearance environment by means of a sliding mechanism or track”. Please note: Language claiming elements in the alternative is anticipated by the presence of any single alternative. Beyond that it does not result in any further limitation because it merely represents contingencies that are not required. Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").);
●	wherein identifying the count object to record the count on the number of count objects that has been passed by the delivery vehicle is a guiding pin and a wheel button the count on the number of count objects that has been passed by the delivery vehicle by registering the wheel button pressure count applied on the guiding pin as the wheel button gets in contact with the count object (claim 17; see at least abstract, ¶0039 "embodiments may include a guiding groove, a guiding pin, a flat track, a groove break, a groove ledge, a guiding pin track, a track break, a duel use wheel, a turn counting system," (i.e., a number of objects provided over a guideway track to stop the vehicle at he required location, and a turn counting system to count turns, also to indicate the required location to stop the vehicle), ¶¶0043, 0048, 0050 "The present embodiment ... includes a turn counting system. In another embodiment, sensors are placed along the flat track. In some alternative embodiments, the turn counting system allows the delivery vehicle to know when to turn by counting and remembering the number of turns that it passes before taking the desired turn. In other alternative embodiments a computer is configured to count the turns as the delivery vehicle passes each turn. In some alternative embodiments, sensors may be placed near the turns .... In some embodiments, the turn counting system includes a button located on the delivery vehicle. A mechanism near or at a turn may be configured to contact the button. A turn may be counted when the button is contacted .... A turn may be counted when the indicator is detected by the laser.");
●	wherein the display is a selected one of a cellphone computer screen and tablet (claim 17; see at least Villamar ¶0025 “a tablet personal computer (PC); a personal digital assistant (PDA); a portable telephone,” ¶0059).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 21, 2022